UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2011 Commission file number: 0-10997 WEST COAST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-0810577 (State or other jurisdiction I.R.S. Employer Identification Number of incorporation or organization) 5335 Meadows Road – Suite 201, Lake Oswego, Oregon 97035 (Address of principal executive offices)(Zip code) (503) 684-0884 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): [ ] Large Accelerated Filer [ X ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, no par value: 96,415,607 shares outstanding as of March 31, 2011 Table of Contents PAGE PART I: FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME (LOSS) 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II: OTHER INFORMATION 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. [Reserved] 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURES 49 - 2 - PART I: FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) WEST COAST BANCORP CONSOLIDATED BALANCE SHEETS March 31, December 31, (Dollars and shares in thousands, unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold Interest-bearing deposits in other banks Total cash and cash equivalents Trading securities Investment securities available for sale, at fair value (amortized cost: $644,819 and $645,246, respectively) Federal Home Loan Bank stock, held at cost Loans held for sale Loans Allowance for loan losses ) ) Loans, net Premises and equipment, net Other real estate owned, net Core deposit intangible, net Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand $ $ Savings and interest bearing demand Money market Time deposits Total deposits Long-term borrowings Junior subordinated debentures Other liabilities Total liabilities Commitments and contingent liabilities (Note 7) Stockholders' equity: Preferred stock: no par value, 10,000 shares authorized; Series B issued and outstanding: 121 at March 31, 2011 and December 31, 2010 Common stock: no par value, 250,000 shares authorized; issued and outstanding: 96,416 at March 31, 2011 and 96,431 at December 31, 2010 Retained earnings Accumulated other comprehensive (loss) gain ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. - 3 - WEST COAST BANCORP CONSOLIDATED STATEMENTS OF INCOME (LOSS) Three months ended March 31, (Dollars and shares in thousands, except per share amounts) INTEREST INCOME: Interest and fees on loans $ $ Interest on taxable investment securities Interest on nontaxable investment securities Interest on deposits in other banks 70 Interest on federal funds sold 1 3 Total interest income INTEREST EXPENSE: Savings, interest bearing demand deposits and money market Time deposits Short-term borrowings - Long-term borrowings Junior subordinated debentures Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses NONINTEREST INCOME: Service charges on deposit accounts Payment systems related revenue Trust and investment services revenue Gains on sales of loans Other real estate owned valuation adjustments and (loss) gain on sales ) ) Other noninterest income Gains on sales of securities Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Equipment Occupancy Payment systems related expense Professional fees Postage, printing and office supplies Marketing Communications Other noninterest expense Total noninterest expense INCOME (LOSS) BEFORE INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) $ $ ) Basic earnings (loss) per share $ ) Diluted earnings (loss) per share $ ) Weighted average common shares Weighted average diluted shares See notes to consolidated financial statements. - 4 - WEST COAST BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended (Dollars in thousands, unaudited) March 31, 2011 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, amortization and accretion Amortization of tax credits Deferred income tax benefit ) ) Amortization of intangibles 60 80 Provision for credit losses Increase in accrued interest receivable ) ) Decrease in other assets Gains on sales of securities ) ) Net loss on disposal of premises and equipment 8 12 Net other real estate owned valuation adjustments and (loss) gain on sales Gains on sales of loans ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Increase in interest payable Increase (decrease) in other liabilities ) Increase in cash surrender value of bank owned life insurance ) ) Stock based compensation expense Excess tax deficiency associated with stock plans ) - Decrease (increase) in trading securities 37 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from maturities of available for sale securities Proceeds from sales of available for sale securities Purchase of available for sale securities ) ) Loans made to customers less (greater) than principal collected on loans ) Proceeds from the sale of other real estate owned Capital expenditures on other real estate owned ) ) Capital expenditures on premises and equipment ) ) Net cash provided (used) by investing activities ) - 5 - WEST COAST BANCORP
